230 F.2d 954
THE SALISBURY COMPANY, a Corporation, et al., Petitioners,v.FEDERAL TRADE COMMISSION.
No. 15429.
United States Court of Appeals Eighth Circuit.
February 28, 1956.

Petition for Review of Order of Federal Trade Commission.
Armin M. Johnson and Donald L. Robertson, Minneapolis, Minn., for petitioners.
Robert B. Dawkins, Asst. Gen. Counsel, Federal Trade Commission, Washington, D. C., for respondent.
PER CURIAM.


1
Petition for review of order of Federal Trade Commission dismissed, on motion of respondent, etc.